Citation Nr: 1708055	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cognitive disability other than CFS, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate counsel





INTRODUCTION

The Veteran served on active duty from October 1982 to January 1995, with service in Southwest Asia from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran was scheduled for a hearing before the Board in May 2013.  However, he failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).

Thereafter, the Board remanded this claim in October 2013 and May 2016 for additional development.  The claim has been returned to the Board for appellate consideration.  

In May 2016, the Board also remanded a claim of entitlement to service connection for tinnitus.  However, service connection for tinnitus was granted in an October 2016 rating decision.  This issue is thus no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an adequate examination and opinion.  In May 2016, the Board directed that an examination be obtained that determined whether it is at least as likely as not that the Veteran has a disability manifested by cognitive disorder, to include as secondary to an undiagnosed illness or medically unexplained chronic multisymptom illness (excluding chronic fatigue syndrome, for which the Veteran has already been service-connected) that is caused by or otherwise related to service, to include service in Southwest Asia, or caused or aggravated by the Veteran's service-connected asthma, now characterized as COPD.  A VA examiner rendered negative opinions in July 2016.  However, the examiner noted that the severity and causal factors associated with a cognitive disorder would require a neuropsychological examination and that neither VBMS nor VA records included such an examination since the prior examination.  

Focusing on July 2016 VA examiner's annotation, the Veteran's representative argued in a February 2017 brief that remand is appropriate for an examination from a neuropsychologist outside of VA to resolve the issue at hand.  The Board notes that the July 2016 examiner did not place this medical question outside of her expertise as a psychologist.  Rather, she noted that a determination of this issue required a neuropsychological examination.  Thus, remand is appropriate to obtain such an examination and a corresponding opinion that fully addresses the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a neuropsychological examination to determine the etiology of any diagnosed cognitive disorder other than chronic fatigue syndrome.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should provide the following opinions:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by cognitive disorder, to include as secondary to an undiagnosed illness or medically unexplained chronic multisymptom illness (excluding chronic fatigue syndrome, for which the Veteran has already been service-connected) that is caused by or otherwise related to service, to include service in Southwest Asia;

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by cognitive disorder that is caused by the Veteran's service-connected asthma, now characterized as COPD;

c) Whether it is at least as likely as not that the Veteran has a disability manifested by cognitive disorder that is aggravated by (permanently worsened beyond the natural progression of the disease or disability) the service-connected asthma, now characterized as COPD.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




